 
 
I 
108th CONGRESS
2d Session
H. R. 4988 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Ms. Schakowsky (for herself, Mr. George Miller of California, Mr. Grijalva, Mr. Strickland, Mr. Hinchey, Mr. Evans, Mr. Owens, Ms. Lee, Mr. Olver, Mr. McGovern, Ms. Waters, Mr. DeFazio, and Mr. Pallone) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 36, United States Code, to require the observance of certain labor standards by companies that enter into licensing agreements with the United States Olympic Committee. 
 
 
1.Short titleThis Act may be cited as the Play Fair at the Olympics Act. 
2.Labor standards and observance 
(a)Labor standards and observanceSubchapter I of chapter 2205 of title 36, United States Code, is amended by adding at the end the following new section: 
 
220513.Labor standards and observanceThe corporation shall— 
(1)require, as a condition of a licensing agreement, that a company licensed by the corporation, including a subcontractor or supplier of such company— 
(A)observe internationally recognized worker rights; and 
(B)submit to arbitration for the resolution of an allegation of a violation of such rights that is alleged to have occurred in such company, or in a subcontractor or supplier of such company; 
(2)include the following language in licensing agreements with companies to which the corporation is a party: The licensee agrees not to take any action to prevent employees of the licensee from exercising their internationally recognized worker rights or to interfere with, coerce, or restrain employees in the exercise of such rights. The licensee further agrees to observe applicable domestic laws and International Labor Organization declarations and conventions relating to internationally recognized worker rights, including rights relating to the freedom of association and to collective bargaining, a minimum age for employment of children, minimum wages and maximum hours of work, occupational health and safety standards, and prohibitions against forced labor and workplace discrimination. The licensee further agrees to submit to arbitration for the resolution of an allegation of a violation of internationally recognized worker rights that is alleged to have occurred in such licensee. For purposes of this licensing agreement, the term licensee includes a subcontractor or supplier of the licensee.; 
(3)publish quarterly the names of all companies, including subcontractors and suppliers of such companies, that produce goods pursuant to licensing agreements with the corporation; 
(4)establish a fund to which one percent of all fees earned pursuant to licensing agreements with companies to which the corporation is a party shall be contributed for the creation and maintenance of an independent body to expeditiously investigate and, if necessary, to expeditiously arbitrate, allegations of violations of internationally recognized worker rights that are alleged to have occurred in such companies, or in subcontractors or suppliers of such companies; and 
(5)cancel a licensing agreement with a company if such company, or a subcontractor or supplier of such company, violates an arbitration ruling made pursuant to paragraph (4) against such company, or against a subcontractor or supplier of such company, relating to a violation of internationally recognized worker rights..  
(b)DefinitionsSection 220501(b) of such title is amended— 
(1)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9) respectively; and 
(2)by inserting after paragraph (5) the following new paragraph: 
 
(6)internationally recognized worker rights means the rights of workers specified in International Labor Organization declarations and conventions, including the Declaration on Fundamental Principles and Rights at Work, including— 
(A)the freedom of association and the right to collective bargaining; 
(B)the elimination of forced and compulsory labor;  
(C)the abolition of child labor; 
(D)the elimination of discrimination in the workplace; and
(E)the establishment of and adherence to—
(i)a minimum age for employment of children;
(ii)minimum wages and maximum hours of work; and
(iii)occupational health and safety standards.. 
(c)Effective dateThe amendment made by this section shall apply to licensing agreements with companies that are entered into by the United States Olympic Committee on or after the date that is 30 days after the date of the enactment of this Act. 
(d)Clerical amendment to table of sectionsThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
220513. Labor standards and observance. 
 
